Name: DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBERS STATES, MEETING WITHIN THE COUNCIL, AND THE COMMISSION of 14 October 1988 laying down the arrangements to be applied by Spain and Portugal to trade with Morocco and Syria for products falling within the ECSC Treaty and amending Decision 86/69/ECSC (88/520/ECSC) #
 Type: Decision
 Subject Matter: Europe;  cooperation policy;  iron, steel and other metal industries;  distributive trades
 Date Published: 1988-10-20

 Avis juridique important|41988D0520DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBERS STATES, MEETING WITHIN THE COUNCIL, AND THE COMMISSION of 14 October 1988 laying down the arrangements to be applied by Spain and Portugal to trade with Morocco and Syria for products falling within the ECSC Treaty and amending Decision 86/69/ECSC (88/520/ECSC) - Official Journal L 287 , 20/10/1988 P. 0086 - 0087DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBERS STATES, MEETING WITHIN THE COUNCIL, AND THE COMMISSION of 14 October 1988 laying down the arrangements to be applied by Spain and Portugal to trade with Morocco and Syria for products falling within the ECSC Treaty and amending Decision 86/69/ECSC (88/520/ECSC) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL, AND THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Whereas Agreements have been concluded between the Member States of the European Coal and Steel Community on the one hand and Morocco (1) and Syria (2) on the other; Whereas the Protocols to the abovementioned Agreements which are to be concluded as a result of the accession of Spain and Portugal to the Community must be approved by the Contracting Parties in accordance with their own procedures; Whereas, pending completion of those procedures, without which the Protocols cannot enter into force, it is necessary to lay down the arrangements for the trade of Spain and Portugal with Morocco and Syria which are to replace the arrangements laid down by Decision 86/69/ECSC (3), as last amended by Decisions 87/603/ECSC (4) and 87/610/ECSC (5); Whereas Decision 87/456/ECSC (6) laid down the arrangements for trade between Spain and Portugal on the one hand and Algeria, Egypt, Jordan, Lebanon and Tunisia on the other for products falling under the ECSC Treaty, pending the entry into force of the Protocols to be concluded with those countries following the accession of Spain and Portugal; Whereas the scope of Decision 87/456/ECSC should be extended to cover trade between Spain and Portugal on the one hand and Morocco and Syria on the other; Whereas it is necessary to amend Article 1 of Decision 86/69/ECSC, HAVE DECIDED AS FOLLOWS: Article 1 The Kingdom of Spain and the Portuguese Republic shall apply the arrangements resulting from the Agreements between the Member States of the European Coal and Steel Community, on the one hand, and the two said countries, on the other, to trade with Morocco and Syria subject to the special conditions set out in Decision 87/456/ECSC. Article 2 In Article 1 of Decision 86/69/ECSC, ´Morocco' and ´Syria' are hereby deleted. Article 3 This Decision shall enter into force on 1 November 1988. It shall apply until the Protocols with each of the countries concerned enter into force. The Member States and the Commission shall take the measures necessary to implement this Decision. Done at Luxembourg, 14 October 1988. For the Governments of the Member States V. PAPANDREOU For the Commission Jacques DELORS EWG:L111UMBE26.91 FF: 1UEN; SETUP: 01; Hoehe: 508 mm; 57 Zeilen; 3164 Zeichen; Bediener: HELM Pr.: B; Kunde: ................................ (1) OJ No L 264, 27. 9. 1978, p. 1. (2) OJ No L 269, 27. 9. 1978, p. 1. (3) OJ No L 75, 20. 3. 1986, p. 26. (4) OJ No L 389, 31. 12. 1987, p. 61. (5) OJ No L 396, 31. 12. 1987, p. 69. (6) OJ No L 250, 1. 9. 1987, p. 112.